Case 2:20-cv-00593-SPC-MRM Document 13 Filed 09/08/20 Page 1 of 2 PageID 368




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

JAY HIRSHBERG,

                  Plaintiff,

v.                                                          Case No.: 2:20-cv-593-FtM-38MRM

LYMAN PRODUCTS
CORPORATION, RICK RANZINGER
and EDWARD WYTRYCH,

                Defendants.
                                                 /

                                      OPINION AND ORDER1

        Before the Court is Defendants’ Motion to Transfer Action to Related First-Filed

Case Pursuant to Local Rule 1.04(b), or in the Alternative, to Transfer This Action to the

United States District Court for the District of Connecticut (Doc. 9). Plaintiff Jay Hirshberg

does not oppose the Motion, and his counsel submitted a proposed Agreed Order

Transferring Action to the Honorable John L. Badalamenti (Doc. 12). The parties agree

this case shares a common question of fact with a first-filed case pending before Judge

Badalamenti, styled M Seven Holdings LLC v. Lyman Products Corporation, No. 20:cv-

433-JLB-NPM. The Court finds that transfer to Judge Badalamenti will avoid duplication

in the prosecution and resolution of this case. See Local Rule 1.04(b).

        Accordingly, it is now

        ORDERED:




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:20-cv-00593-SPC-MRM Document 13 Filed 09/08/20 Page 2 of 2 PageID 369




      Defendants’ Motion to Transfer Action to Related First-Filed Case Pursuant to

Local Rule 1.04(b) (Doc. 9) is GRANTED. The Clerk is directed to REASSIGN this case

to the Honorable John L. Badalamenti.

      DONE and ORDERED in Fort Myers, Florida this 8th day of September, 2020.




Copies: All Parties of Record




                                        2
